Citation Nr: 9919840	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-07656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1998) 
for the residuals of the surgical excision of a lipoma of the 
right neck at a Department of Veterans Affairs (VA) medical 
facility in August 1994.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from September 1956 to 
August 1959.

The veteran in this case seeks compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1998) 
for the residuals of the excision of a lipoma from his right 
neck in August 1994.  More specifically, it is contended 
that, as a result of the aforementioned surgery, the veteran 
has experienced additional disability, including a large 
depressed scar, asymmetry of the neck, and numbness and 
soreness of the incision site.

The Board of Veterans' Appeals (Board) notes that, on August 
25, 1994, the veteran underwent the surgical removal of a 
right cervical lipoma.  During the course of that surgery, it 
was noted that the lipoma in question was attached 
posteriorly to the sternocleidomastoid muscle, and anteriorly 
to the strap muscles.  On VA medical examination in early 
April 1996, there was present a well-healed 6 cm incision at 
approximately the midportion of the veteran's neck running 
obliquely from the cephalad posterior to the caudad medial 
towards the midline approximately 3 to 4 mm wide at its 
greatest point.  There was a depression just proximal to this 
incision which was definitely visible, and which showed an 
asymmetry of the right side of the veteran's neck when 
compared to the left.  Also present was decreased sensation 
superior to the incision, as well as some hypoesthesia with 
abnormal sensation distal to the incision in an area of 
approximately 6 by 7 cm.  On VA peripheral nerve examination 
two days later, the veteran received a diagnosis of 
iatrogenic peripheral nerve injury to the right side of the 
neck with corresponding musculature absence.

There appears to be a conflict in the record between the 
opinion of W.L., M.D., submitted pursuant to 38 U.S.C.A. 
§ 7109 and other medical findings on the question of post-
surgical residuals.   Accordingly, the case is REMANDED to 
the Regional Office (RO) for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 1996, the date of the 
veteran's most recent examination, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to provide the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
additional VA examination by an 
appropriate specialist in order to more 
accurately determine whether he has, in 
fact, experienced additional disability 
(including, for example, scarring, 
asymmetry, muscle loss/wasting, or 
neurological involvement) as a result of 
the August 1994 removal of a lipoma from 
his right neck.  If there is additional 
disability, the examiner should opine 
whether such disability or disabilities 
were certain to result from the surgery 
or were intended to result from the 
surgery.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed.  In 
particular, the RO should review the 
requested examination report(s) and 
required opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and, if not, the RO should take 
corrective action.  

The RO should then review the evidence, and determine whether 
the veteran's claim may now be granted.  Should the claim 
remain denied, the veteran and his representative should be 
provided with an appropriate supplemental statement of the 
case, and given an ample opportunity to respond.  The case 
should then be returned to the Board forfurther appellate 
review.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



